Bigelow, C. J.
The publication set out in the declaration is not libellous. It does not hold the plaintiff up to hatred, contempt or ridicule. It simply asserts that the defendants had *398neither sold nor shipped any Franklin coal to any person in Lowell except to their agent, Mr. Livingston. The truth of this assertion is not denied in the declaration. Nor does the publication allege that the plaintiff does not sell the genuine Franklin coal. It contains only a caution to the public to deal with the agent of the defendants, if they wished to procure the genuine article. This was within the privilege of fair dealing, and cannot be tortured into a disparagement of the plaintiff’s character.

Demurrer sustained.